                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           Case No.: 20-__________-CIV-XXX/XXX

 Alexander Ramirez, individually and on                            CLASS REPRESENTATION
 behalf of others similarly situated,

        Plaintiff,
 vs.

 Supersonic of Florida, Inc., a for profit
 Florida corporation; Juan C. Gonzalez,
 individually, and; Nidia Hernandez,
 individually,

        Defendants.


                     FAIR LABOR STANDARDS ACT COMPLAINT
       Plaintiff Alexander Ramirez, individually, and on behalf of others similarly situated, sues

Defendant, Supersonic of Florida, Inc., Juan C. Gonzalez, and Nidia Hernandez, and alleges:

                             JURISDICTIONAL ALLEGATIONS

       1.       This lawsuit is an action to recover money damages for unpaid minimum and

overtime wages brought under the laws of the United States of America and under Florida common

law and statutes, including §448, Florida Statutes. This Court enjoys jurisdiction pursuant to the

Fair Labor Standards Act, 29 U.S.C., §§201-219 (“FLSA”), 28 U.S.C. §1367, §448, Florida

Statutes, and § 24, Art. X of the Florida Constitution.

       2.       Plaintiff Alexander Ramirez worked as a local delivery driver for a cargo delivery

company known as Supersonic of Florida, Inc. Mr. Ramirez, together with any other person who

may hereafter consent to join in this lawsuit, is and are “employees” within the meaning of 29

U.S.C. §203(e). He was employed from approximately August 2016 through approximately early

October 2019.


                              LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
              6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
        3.      Defendant Supersonic of Florida, Inc., is a Florida corporation and a “person” and

“employer” within the meaning of the 29 U.S.C. §203 (a) and (d) and may hereinafter be referred

to as the “Employer” or “Supersonic”. Moreover, the “Employer” is individually – and together

with others through whom it operates – an enterprise engaged in commerce within the meaning

of 29 U.S.C. §203(s).

        4.      Defendant Juan C. Gonzalez is an individual and principal of “Supersonic” and an

employer within the meaning of 29 U.S.C. 203(d).

        5.      Defendant Nidia Hernandez is an individual and principal of “Supersonic” and an

employer within the meaning of 29 U.S.C. 203(d).

        6.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, 1367 and by

29 U.S.C. §216(b). The Employer is, and at all times material to this action was, an organization

which sells and/or markets and/or transports services and/or goods to customers in Florida. Upon

information and belief, the annual gross revenue of the Employer was at all times material to this

action in excess of $500,000.00 per annum.

        7.      By reason of the foregoing, the Defendants – individually and together – at all times

material to this action constituted an enterprise engaged in commerce or in the production of goods

for commerce as defined by the FLSA, 29 U.S.C., §§ 203(r) and 203(s).

                          CLASS ALLEGATIONS UNDER THE FLSA

        8.      The Plaintiff is similarly situated to other persons employed as a “Local Delivery

Driver” by the Employer during any part of the preceding three-year period commencing upon the

filing of this lawsuit.

        9.      The named Plaintiff, and those similarly situated, work or worked for a variable flat

weekly rate without regard to the number of hours actually worked. In fact, the Employer does not




                                                  2
keep time-keeping records for hours worked by the Plaintiff, others similarly situated, or any of its

employees.

       10.     In addition to the flat weekly payments, Plaintiff could also earn an additional

stipend or fee of $100 per day if he provided his own delivery vehicle when making deliveries.

       11.     Plaintiff was not always paid his weekly salary when due or on the regularly

scheduled pay day.

                                       ATTORNEY’S FEES

       12.     Plaintiff has engaged the services of the undersigned attorneys and have agreed to

pay reasonable attorney’s fees for their services.

                          ENTITLEMENT TO ATTORNEY’S FEES

       13.     Plaintiff and others similarly situated are entitled to an award of prevailing party

attorney’s fees and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 and other

related authority. Additionally, Plaintiff and others similarly situated are entitled to fees and costs

pursuant to Florida Statute §448.08, and other related authority.

                                     - COUNT I -
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                          (Failure to Pay Minimum Wages)

       Plaintiff, and others similarly situated, realleges ¶¶ 1-13, as though fully set forth herein.

       14.     At all times during their employment, the Plaintiff and others similarly situated

were employees required to be finally and unconditionally paid a minimum hourly wage for every

hour worked during the applicable, established pay period. Further, they were entitled to timely

receive such compensation on the established regular pay date.

       15.      Since at least March 2017 through the present, the Employer violated the

provisions of the FLSA, 29 U.S.C. §206 and §215(a)(2) by failing to pay the Plaintiff, and other




                                                  3
similarly situated employees, a minimum hourly wage during applicable pay periods. The

Defendants accomplished this by, among other factors: (a) failing to finally and unconditionally

pay at least the applicable minimum hourly wage for every hour worked during numerous covered

pay periods as required by law, and; (b) by failing to pay the required wages on the date due.

       16.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

Sections 201-219 and 29 C.F.R., Sections 516.1, et. seq. in that Plaintiff, and those similarly

situated, performed services for the benefit of the Defendants for which they were paid below the

minimum wage rates required under both federal law, and under applicable Florida law and

Constitution, which higher minimum wage rates are made applicable under the FLSA. Other

persons who may become plaintiffs in this action also provided labor as hourly-rate employees

and/or former employees of the Employer and have also been systematically paid less than the

applicable minimum hourly wage, for the reasons set forth above.

       17.     The Employer knew or showed a reckless disregard for the provisions of the FLSA

concerning the timely, complete, and unconditional payment of minimum wages, and accordingly

remains owing the named Plaintiff and other similarly situated employees all unpaid minimum

hourly wages for every hour worked during the three year period preceding this lawsuit.

       WHEREFORE, Plaintiff, and others similarly situated demand the following: payment of

minimum wages for every hour worked during every pay period, or as much as is allowed by the

Fair Labor Standards Act, whichever is greater, in an amount to be proven at the time of trial; an

additional like amount as liquidated damages; an award of reasonable attorney’s fees and costs,

and; any and all such other relief which this Court may deem reasonable under the circumstances.

Also, in the event that Plaintiffs do not recover liquidated damages as allowed, then Plaintiff and




                                                4
those similarly situated demand an award of prejudgment interest as a lesser alternative to

liquidated damages.

                                   - COUNT II -
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT
                         (Failure to Pay Overtime Wages)

       Plaintiff, and others similarly situated, realleges ¶¶ 1-13, as though fully set forth herein.

       18.     At all times during his employment, Plaintiff, and those similarly situated, was a

protected employee required by law to be paid by the hour for work performed for the Employer.

       19.     The Employer was required to be paid at the rate of one-and-half times his regular

hourly rate for those hours he worked in excess of forty during any given workweek.

       20.     Plaintiff routinely worked many overtime hours but his overtime hours were

routinely and systematically not paid at all, or not paid at the applicable premium rate.

       21.     Other current and former similarly situated employees of the Employer were also

not paid overtime wages as required by law.

       22.     At all times material to this action, the Employers failed to comply with 29 U.S.C.

Sections 201-219; 29 C.F.R., Part 516 – Records to be Kept, and; 29 C.F.R. Part 778 – Overtime

Compensation, as well as other applicable authority in that Plaintiffs and those similarly situated

performed services and worked in excess of the maximum hours provided by the FLSA, but no

adequate provision was made by the Employers to properly pay them at the rate of time-and-a-half

for all hours worked in excess of forty (40) hours per workweek as provided in the FLSA. Other

persons who are – or who may become – Plaintiffs in this action, also provided labor as hourly-

rate employees and/or former employees of the Employers. Said other persons were also subject

to the payroll practices and procedures described above.




                                                  5
       23.     The Employers failed to pay overtime compensation to Plaintiff, and those similarly

situated, based upon factors to include the following: (a) Plaintiff was not paid for most of the

many hours he worked in excess of forty during the vast majority of his workweeks; (b) the

Employers completely failed to maintain the types of books and records and policies necessary

and required to establish the commencement of the workweek for overtime wage calculation

purposes; (c) the Employers have failed to timely disburse overtime compensation during the

applicable pay period when the excess hours were worked, or ever.

       24.     The Employers knew and/or showed a reckless disregard for the provisions of the

FLSA concerning the payment of overtime wages and remains owing Plaintiff and other similarly

situated employees their overtime wages due from the commencement of their employment and,

as a result, they are entitled to recover double or liquidated damages.

       WHEREFORE, Plaintiff and others similarly situated request double damages and

reasonable attorney’s fees and costs from Defendants, pursuant to the Fair Labor Standards Act as

cited above to be proven at the time of trial, and for all unpaid overtime wages owing Plaintiff and

those similarly situated employees for their entire applicable employment period, or as much as is

allowed by the FLSA, whichever is greater. In the event that Plaintiff and those similarly situated

employees do not recover double damages, then Plaintiff and those similarly situated seek an

award of prejudgment interest for the unpaid overtime compensation and any and all other relief

which this Court may deem reasonable under the circumstances.

                                  - COUNT III -
                       BREACH OF AGREEMENT TO PAY WAGES

       Plaintiff realleges ¶¶ 1 through 13 as though fully set forth herein.

       25.     At all times during his employment, the Plaintiff, and those similarly situated, were

employees whom the Employers had agreed to pay a lawful wage.




                                                 6
        26.     The Employers breached the agreement by failing to pay any wage at all for his last

four weekly pay periods.

        27.     At the time his employment with the Employers ended on or about October 2, 2019,

the Employers owed Plaintiff his wages, which are due several weeks in arrears.

        WHEREFORE, Plaintiff, and those similarly situated, demand the following: payment of

all accrued unpaid wages and commissions and payments promised under the pay plan, in an

amount to be proven at the time of trial; accrued interest on those sums at the applicable judgment

rate of interest, and; an award of reasonable attorney’s fees and costs.

                                         JURY DEMAND

        28.     Plaintiff demands trial by jury of all issues, claims and defenses in this action that

are triable as of right by a jury.


Dated: April 15, 2020

                                                               Anthony F. Sanchez, P.A.
                                                               Attorneys for Plaintiff
                                                               6701 Sunset Drive, Suite 101
                                                               Miami, Florida 33143
                                                               Tel.: 305-665-9211
                                                               Fax:    305-328-4842
                                                               Email: afs@laborlawfla.com

                                                               By: /s/ Anthony F. Sanchez
                                                                   Anthony F. Sanchez
                                                                   Florida Bar No.789925




                                                  7
